 1   EDWARD T. SAADI, Esq.
     Ohio Bar No. 0075775
 2
     EDWARD T. SAADI, LLC
 3   970 Windham Ct., Ste. 7
     Boardman, OH 44512
 4   Telephone: 330.782.1954
 5
     Facsimile: 330.266.7489
     edwardsaadi@aol.com
 6   (Attorney has complied with LR IA 11-2)
 7   JEFFREY A. COGAN, Esq.
 8
     Nevada Bar No. 004569
     JEFFREY A. COGAN, ESQ., LTD.
 9   4760 South Pecos Road, Suite 200
     Las Vegas, NV 89121
10
     Telephone: 702.474.4220
11   Facsimile: 702.474.4228
     jeffrey@jeffreycogan.com
12
     Attorneys for Plaintiff Aladdin’s Eatery Systems, Inc.
13

14                          IN THE UNITED STATES DISTRICT COURT

15                                       DISTRICT OF NEVADA
16
     ALADDIN’S EATERY SYSTEMS, INC., an )                CASE NO: 2:18-CV-00412 APG-GWF
17   Ohio corporation,                         )
                                               )         Judge Andrew P. Gordon
18                  Plaintiff,                 )         Magistrate George Foley, Jr.
                                               )
19
              v.                               )         STIPULATION AND [PROPOSED]
20                                             )         ORDER TO EXTEND DEADLINE FOR
     PHWLV, LLC, a Nevada limited liability    )         PLAINTIFF TO FILE AN OPPOSITION
21   company; and OPBIZ, LLC, a Nevada limited )         TO DEFENDANT PHWLV, LLC’S
     liability company,                        )         MOTION TO DISMISS PLAINTIFF’S
22
                                               )         AMENDED COMPLAINT PURSUANT
23                  Defendants.                )         TO FED. R. CIV. P. 12(b)(1) AND 12 (b)(6)
                                               )         (Doc. #40)
24                                             )
25
                                               )         (First Request)

26          Pursuant to Local Rules IA 6-1, IA 6-2, and IA 7-1, Plaintiff Aladdin’s Eatery Systems,
27
     Inc. (“Plaintiff”) and Defendant PHWLV, LLC (“PHWLV”), by and through their respective
28
     counsel, hereby stipulate and agree to extend the deadline for Plaintiff to file an opposition to



                                                        1
 1   PHWLV’s Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to Fed. R. Civ. P.
 2
     12(b)(1) and 12(b)(6) filed June 10, 2019 (Doc. #40) (“Motion to Dismiss”) until July 24, 2019,
 3
     and request that the Court enter an Order approving the same.
 4

 5
            On April 12, 2019, Plaintiff timely filed its Amended Complaint (Doc. #31).

 6          On April 24, 2019, the Court entered an Order on the parties’ stipulation granting

 7   PHWLV an extension of time to respond to the Amended Complaint (Doc. #35).

 8          On June 10, 2019, PHWLV filed its Motion to Dismiss Plaintiff’s Amended Complaint

 9   Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. #40).
10          Plaintiff requests an extension until July 24, 2019 to further analyze the Motion to
11   Dismiss, prepare an appropriate response, and to enable the parties to pursue further discussions
12   regarding potential settlement. This is Plaintiff’s first request for an extension of its deadline to
13
     file an opposition to Motion to Dismiss. PHWLV has agreed to the requested extension as a
14
     matter of professional courtesy.
15
            This Stipulation is entered into in good faith and is not intended to delay these
16
     proceedings. The parties will not be prejudiced by this Stipulation and the parties are in
17
     agreement with respect to Plaintiff’s requested extension.
18

19

20

21

22
                            [THIS SPACE INTENTIONALLY LEFT BLANK]
23

24

25

26

27

28




                                                         2
 1          Based on the foregoing, good cause exists to grant Plaintiff’s request and the parties
 2   respectfully request that the Court enter an order extending the deadline for Plaintiff to file an
 3
     opposition to the Motion to Dismiss until July 24, 2019.
 4
     Dated: June 19, 2019                              Dated: June 19, 2019
 5

 6
     By: /s/ Jeffrey P. Dunning                  .     By: /s/ Edward T. Saadi                     .
 7   _ Christopher R. Miltenberger, Esq.                   Edward T. Saadi, Esq.
         Nevada Bar No. 10153                              (Attorney has complied with LR IA 11-2)
 8
         GREENBERG TRAURIG, LLP                            EDWARD T. SAADI, LLC
 9       10845 Griffith Peak Drive                         970 Windham Court, Suite 7
         Suite 600                                         Boardman, OH 44512
10       Las Vegas, NV 89135
                                                           Jeffrey A. Cogan, Esq.
11
         Jeffrey P. Dunning, Esq.                          Nevada Bar No. 4569
12       (Attorney has complied with LR IA 11-2)           JEFFREY A. COGAN, ESQ., LTD.
         GREENBERG TRAURIG, LLP                            4760 South Pecos Road, Suite 200
13       77 West Wacker Drive, Suite 3100                  Las Vegas, NV 89121
         Chicago, IL 60601
14
                                                           Attorneys for Plaintiff Aladdin’s Eatery
15       Attorneys for Defendant PHWLV, LLC                Systems, Inc.

16

17
                                                     IT IS SO ORDERED:
18
                                                     ______________________________________
19                                                   UNITED STATES DISTRICT JUDGE
                                                     UNITED STATES
20
                                                     Dated: June 20, 2019.
                                                     MAGISTRATE/DISTRICT     JUDGE
21                                                   DATED: ____________________
22

23

24

25

26

27

28




                                                       3
